1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Branch Chief, Fresno Office
3    Assistant Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 6:19-po-00240 JDP
                                                 )
12          Plaintiff,                           )   APPLICATION AND ORDER
                                                 )   APPOINTING COUNSEL
13   vs.                                         )
                                                 )   Date:    9/10/19
14   JARREN A. FRANCISCO,                        )   Time:    10:00 a.m.
                                                 )   Place:   YNP
15          Defendant.                           )   Judge:   Hon. Jeremy D. Peterson
                                                 )
16                                               )
17          Defendant, Jarren A. Francisco, through the Federal Defender for the Eastern District of
18   California, hereby requests appointment of CJA Panel Counsel. Our office has a conflict.
19          Defendant submits the attached Financial Affidavit as evidence of his inability to retain
20   counsel. Defendant is charged by citation with disorderly conduct in violation of 36 C.F.R.
21   § 2.34(a)(1). Defendant is now scheduled to make his initial appearance in Yosemite on
22   September 10, 2019 at 10:00 a.m. before the Honorable Jeremy D. Peterson, United States
23   Magistrate Judge. Therefore, after reviewing the Financial Affidavit, it is respectfully
24   recommended that counsel be promptly appointed in light of, and in preparation for, his
25   upcoming court appearance.
26          DATED: August 23, 2019                               /s/ Charles J. Lee
                                                          CHARLES J. LEE
27                                                        Assistant Federal Defender
28                                                        Branch Chief, Fresno Office
1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retained counsel, the
3    Court hereby appoints CJA Panel Counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    August 23, 2019                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
